IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,381-04 and WR-63,381-01


EX PARTE ANTHONY BARTEE





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION
FROM CAUSE NO. 1997CR1659  
IN THE 175TH JUDICIAL DISTRICT COURT
BEXAR COUNTY


Per Curiam.  Hervey, J., not participating.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In May 1998, a jury found applicant guilty of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set applicant's punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Bartee v. State, No. AP-73,126 (Tex. Crim. App. May 3, 2000)(not designated for publication).  Applicant filed his
initial post-conviction application for writ of habeas corpus in the convicting court on
January 3, 2000.  This Court denied applicant relief.  Ex parte Bartee, No. WR-63,381-01
(Tex. Crim. App. Mar. 8, 2006)(not designated for publication).  Applicant's first subsequent
application was filed in the trial court on April 20, 2011.  This Court dismissed that
application because the single claim raised was not properly raised on habeas.  Ex parte
Bartee, No. WR-63,381-02 (Tex. Crim. App. Sept. 14, 2011)(not designated for publication). 
Applicant's second subsequent application was filed in the trial court on February 21, 2012.
	Applicant appears to present two claims in his application.  Applicant's allegations
fail to meet the dictates of Article 11.071, § 5.  Accordingly, we dismiss the application as
an abuse of the writ without considering the merits of the claims.  Because the trial court
withdrew the execution date before we ruled, we dismiss the motion to stay applicant's
execution as moot.  Likewise, we decline applicant's invitation to reconsider applicant's
initial habeas application.
	IT IS SO ORDERED THIS THE 29th DAY OF FEBRUARY, 2012.

Do Not Publish